Title: From George Washington to John Cleves Symmes, 10 July 1778
From: Washington, George
To: Symmes, John Cleves


          
            Sir
            Paramus [N.J.] 10th July 1778
          
          I recd yours of the 8th instant near this place, and am extremely sorry to hear of the
            melancholy stroke that has fallen upon the Wyoming settlement. I have lately made a very
            considerable detatchment from the Army to go to Fort Pitt to quell the Indian
            disturbances in that  quarter, and
            from the loss of Men in the late Action near Monmouth and the numbers that have fallen
            down thro’ fatigue in the excessive heat, I could not, but in a case of the greatest
            emergency, spare any more. What I shall therefore advise at present is for you and the
            Gentlemen in your Neighbourhood, to gain the most exact intelligence of the Enemy’s
            Number, Situation and intention. I am of opinion that now they have struck the meditated
            Blow they will retire and not attempt to penetrate the Country, but should they seem
            seriously to persist, I will, upon hearing from you again, afford what force I can, to
            give them a check—In the mean time all possible opposition should be given by the
            Militia remaining above. I shall discharge those on service below. I am &c.
        